Citation Nr: 9912465	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-33 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to May 
1971.

This appeal arose from an October 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In December 1997, he testified at a 
personal hearing; in August 1998, the hearing officer issued 
a decision which continued to deny the veteran's claim for 
service connection.


FINDING OF FACT

The veteran has not been shown by competent evidence to 
suffer from heart disease which can be related to his period 
of service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well grounded 
claim for service connection for heart disease.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

A review of the veteran's service medical records revealed no 
complaints of or treatment for cardiovascular disease.  His 
entrance examination performed in March 1951, various 
examinations conducted throughout service, and the December 
1970 retirement examination, all showed that his blood 
pressure, heart and chest x-rays were within normal limits.  
A Fleet Reserve examination conducted in July 1975 also 
contained no complaints concerning a heart condition.

The veteran was hospitalized at a private facility in October 
1981 with shoulder complaints.  During this hospitalization, 
he denied any chest pain or shortness of breath.  A 
preoperative EKG was strikingly abnormal with inverted T 
waves in the limb and precordial leads and ST segment 
depressions in V3, 4 and 5.  A cardiology consultation noted 
a history of an abnormal EKG in 1975.  At that time, he had 
been referred for a repeat EKG, which was abnormal.  An 
echocardiogram and a treadmill test were negative.  He also 
provided a history of a normal cardiac catheritization.  
During this hospitalization, he underwent a repeat treadmill 
test, which was normal.  A repeat echocardiogram was 
recommended in order to rule out the presence of apical 
hypertrophy, but the veteran did not want to stay in the 
hospital any longer.  After receiving clearance by cardiology 
for rotator cuff surgery, the veteran was re-hospitalized in 
December 1981.

In June 1988, the veteran was admitted to a private facility 
after complaining of chest pain. He noted that over the past 
few weeks, he had had progressive exertional dyspnea and 
substernal precordial pain that would, at times, radiate to 
the left elbow.  He also reported that he was occasionally 
dizzy but denied actual syncope.  In the emergency room, his 
blood pressure was 140/94 and his pulse was 85.  The cardiac 
examination revealed only an S4 gallop and the laboratory 
studies found that his cardiac enzymes were normal.  An EKG 
revealed left ventricular enlargement and ST-T wave changes 
suggesting anterolateral subendocardial ischemia.  This 
report noted this was a progression of his heart disease 
first noted 13 years ago.  

The veteran was hospitalized at a private facility in March 
1989.  An EKG revealed first degree AV block with left atrial 
hypertrophy and left ventricular hypertrophy.  

VA examined the veteran in September 1997.  He noted a 
history of an irregular heartbeat since 1975.  His blood 
pressure was 152/98 and his pulse was 66.  The examination 
noted that the point of maximal impulse was not displaced.  
The heart displayed a regular rate and rhythm without 
murmurs, rubs or gallops.  An EKG showed a first degree AV 
block and conduction abnormality.  He stated that he took an 
aspirin a day and was without symptoms.

The veteran testified at a personal hearing in December 1997.  
He admitted that he had not been treated for a heart 
condition either during service or during the one year period 
following his discharge.  He stated that he had been told in 
1975 that he had a heart problem.  He also indicated that a 
private physician, who is now deceased, had been researching 
the possibility that the shock of the shrapnel wound to the 
chest suffered in service had resulted in the development of 
his irregular heartbeat and subsequent cardiac problems.

Private outpatient treatment records included the report of a 
February 1998 chest x-ray, which revealed that the cardiac 
silhouette was normal in size.  In April 1998, his blood 
pressure was 122/82.  An EKG revealed second degree heart 
block.  While arrhythmias had been noted before, the recent 
EKG was now showing second degree block.  It was commented 
that the veteran might need a pacemaker.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In the instant case, the evidence of record establishes that 
the veteran currently suffers from arrhythmias and second 
degree heart block.  EKG's have also revealed left 
ventricular enlargement and ST-T waves suggesting the 
presence anterolateral ischemia.  Therefore, it is clear that 
a current disability exists, thus satisfying this element of 
the Caluza test for well groundedness.  However, there is no 
evidence of the existence of a disease or injury in service.  
The service medical records showed no complaints of or 
treatment for a heart disorder.  Nor is there any indication 
that such a disorder manifested to a compensable degree 
within one year of his separation.  Rather, the objective 
evidence suggests that the earliest possible date of onset of 
his condition was 1975, four years following his discharge.  
Since there is no indication that his condition developed 
either in service, or during an applicable presumptive 
period, the question of a relationship between any currently 
existing disorder and his period of service has been rendered 
moot.  While the veteran appears to suggest at his personal 
hearing that the shrapnel wound to the chest that he suffered 
in service played some role in the development of his heart 
condition, he is not competent, as a layperson, to render an 
opinion concerning medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As a consequence, it is found that 
the veteran has failed to present evidence of a well grounded 
claim for service connection for a heart condition.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for a heart condition is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

